SMITH, Judge.
Friends of the Everglades, Inc. (Friends) appeals a final order of the Florida Land and Water Adjudicatory Commission (FLWAC) dismissing for lack of standing its appeal from the City of Miami’s development order regarding the Terremark Cen-tre, a development of regional impact (DRI). Section 380.07, Florida Statutes (1983) permits only the developer or owner, the Department of Community Affairs, or the regional planning agency to appeal a DRI development order to the FLWAC. We affirm.
The issues raised in this appeal have already been litigated and decided adversely to Friends in Friends of the Everglades, Inc. v. Zoning Board, Monroe County, 478 So.2d 1126 (Fla. 1st DCA 1985), and Friends of the Everglades, Inc. v. Board of County Commissioners of Monroe County, 456 So.2d 904 (Fla. 1st DCA 1984), rev. den., 462 So.2d 1108 (Fla.1985). In fairness to Friends, we note that our decision in Friends of the Everglades, Inc. v. Zoning Board, Monroe County had not *857been published when this appeal was instituted.
AFFIRMED.
BOOTH, C.J., and WENTWORTH, J., concur.